Case 1:20-cv-00034-JPJ-PMS Document 3 Filed 07/02/20 Page 1 of 2 Pageid#: 13




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

 JAMES GRIZZLE,                                   )
                                                  )
                    Plaintiff,                    )      Case No. 1:20CV00034
                                                  )
 v.                                               )             OPINION
                                                  )
 UNITED STATES OF AMERICA,                        )      By: James P. Jones
 ET AL.,                                          )      United States District Judge
                                                  )
                    Defendants.                   )


        James Grizzle, Pro Se Plaintiff.

        The plaintiff, proceeding pro se, seeks to file this action without payment of

fees.   In his Complaint, he sues the United States of America, the United States

Marshals Service, and the United States Social Security Administration. He alleges

without any supporting details that these defendants have released private

information about him to hundreds of others and have illegally wiretapped him. He

further alleges that he has not been allowed legal representation for any civil lawsuits

or his social security claim. He requests injunctive relief and damages in the amount

of one billion dollars.

        While I must consider a pro se filing liberally, the entities that Grizzle seeks

to sue have immunity from suit for money damages for the claims asserted and there

simply is an absence of any plausible basis alleged that would justify injunctive
Case 1:20-cv-00034-JPJ-PMS Document 3 Filed 07/02/20 Page 2 of 2 Pageid#: 14




relief. I note that as recently as April of this year, this court dismissed a pro se suit

by Grizzle against the Virginia Department of Social Services and the Buchanan

County Board of Supervisors in which very similar allegations were made. Grizzle

v. Va. Dep’t of Soc. Servs., No. 1:20CV00009 (W.D. Va. Apr. 1, 2020).

      The plaintiff seeks to procced in forma pauperis, even though he indicates he

has enough cash on hand to pay the filing fees. Under the circumstances, I will grant

his Motion for Leave to Proceed in Forma Pauperis. Nevertheless, I must dismiss

his Complaint.

      A separate final order will be entered.

                                                 DATED: July 2, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                           -2-
